PER CURIAM.
The record and the brief's of counsel, as well ps the oral arguments, have been carefully considered in connection with the many authorities eited, with the result that this court is impelled to the conclusion reached by the court below. The case is fully stated, and the law' applicable to the questions involved is correctly and clearly announced, in the thorough and able opinion of the court below', 156 Fed. 989. With that opinion we are in full accord. There is no error in the decree appealed from. Affirmed.